UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1919



TEOFISTA ESTRELLA,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION     SERVICE;
JOHN ASHCROFT, Attorney General,

                                                         Respondents.



On Petition for Review of an order of the Board of Immigration
Appeals. (A70-568-442)


Submitted:   December 14, 2001            Decided:   January 11, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul Shearman Allen, Pauline M. Schwartz, PAUL SHEARMAN ALLEN &
ASSOCIATES, Washington, D.C., for Petitioner. Robert D. McCallum,
Jr., Assistant Attorney General, Margaret J. Perry, Senior Liti-
gation Counsel, Audrey I. Benison, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Teofista Estrella petitions for review of a final order of the

Board of Immigration Appeals (Board) denying her application for

asylum.   Estrella claims the evidence was sufficient to prove her

persecutor’s mixed motive, her well-founded fear of persecution on

account of her political opinion, and that she did not have an

option of internal relocation. After a thorough review of the rec-

ord, we conclude substantial evidence supports the Board’s findings

that Estrella failed to establish that her fear and the incidents

of extortion were related to her political opinion and that she

failed to demonstrate her inability to relocate within the Philip-

pines. See 8 U.S.C.A. § 1252(b)(4)(B) (West 1999); Huaman-Cornelio

v. Board of Immigration Appeals, 979 F.2d 995 (4th Cir. 1992).           We

accordingly   affirm   the   Board’s   order.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                 AFFIRMED




                                   2